DETAILED ACTION
Response to Amendment
This office action is in response to an after final communication received on 04/05/2022. The response presented amendment to claims 1, 6 and 11. No new matter is introduced. Claims 15-19 are cancelled.
Response to Arguments
Applicant’s arguments, see pages 6-7, with respect to the rejections of claims on the Final Office Action have been fully considered and are persuasive in light of the amendment made to the independent claims. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes WO 2015156291 A1, US 6273754 B1 and US 20170234751 A1.
WO 2015156291 A1 discloses  a pressure sensor is provided that is capable of preventing EPROM data loss and overwriting resulting from the application of pulse noise to a writing terminal and an adjustment terminal. Making the length of an EPROM drain lead pin (37A) connectable to an EPROM drain terminal (21h) that an EPROM is provided with shorter than the lengths of other lead pins and enlarging the diameter of the hermetic seal filling the through hole (23a) that the EPROM drain lead pin (37A) is inserted into prevents pulse noise from being applied to the EPROM drain terminal (21h) and the EPROM drain lead pin (37A) that is connectable to the EPROM drain terminal (21h) and makes it possible to prevent EPROM (21a) data loss and data overwriting.
US 6273754 B1 discloses a hermetic compressor assembly including a housing; an electric motor disposed in the housing; a compression mechanism disposed in the housing and operatively coupled to the motor; a terminal assembly comprising a terminal body extending through and sealingly attached to the housing, at least one elongate conductor pin having interior and exterior ends, the interior pin end located inside the housing, the exterior pin end located outside the housing, and an insulator disposed between the pin and the terminal body, whereby the pin is electrically insulated from the terminal body by the insulator; a lead wire extending between the motor and the interior pin end, the lead wire having an electrical connection to the pin, the motor and the pin electrically connected by the lead wire, the lead wire having an insulative jacket; and an insulative covering which extends between the terminal body and the lead wire jacket, the insulative covering covering at least a portion of the terminal body, the insulator, the electrical connection between the lead wire and the pin, and at least a portion of the lead wire jacket.
US 20170234751 A1 discloses a pressure detection unit comprising: a base formed in a lid shape and made of ceramic; a receiving member formed in a plate shape; a diaphragm interposed between the base and the receiving member; a semiconductor type pressure detection device installed on a side of a pressure receiving space formed between the base and the diaphragm in the base; and terminal pins electrically connected to the semiconductor type pressure detection device, the terminal pins penetrating the base, wherein a metal layer is provided in a region around the semiconductor type pressure detection device on a surface of the base on the side of the pressure receiving space.
The references separately or in combination do not appear teach the pressure transducer comprises a bridge circuit, and wherein the plurality of pins connect the bridge circuit to the sensor electronics, the at least one pin comprising a ground pin of the bridge circuit in combination with the specific details of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861                 


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861